DISMISS; and Opinion Filed July 10, 2015.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-01266-CV

                       TRI-STAR DIVERSIFIED, INC., Appellant
                                      V.
                  MICHAEL ARNOLD & ARNOLD STONE, INC., Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-13679

                             MEMORANDUM OPINION
                       Before Justices Francis, Lang-Miers, and Whitehill
                                  Opinion by Justice Whitehill
       The clerk’s record in this case is overdue. By letter dated January 5, 2015, we informed

appellant that the Dallas County District Clerk notified the Court that the clerk’s record had not

been filed because appellant had not paid for or made arrangements to pay for the clerk’s record.

We directed appellant to provide verification of payment or arrangements to pay for the clerk’s

record. We cautioned appellant that if the required documentation was not filed within ten days,

we might dismiss the appeal without further notice. To date, appellant has not provided the

required documentation or otherwise corresponded with the Court regarding the status of the

clerk’s record.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b).




                                                  /Bill Whitehill/
                                                  BILL WHITEHILL
                                                  JUSTICE


141266F.P05




                                            –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TRI-STAR DIVERSIFIED, INC., Appellant                 On Appeal from the 134th Judicial District
                                                      Court, Dallas County, Texas
No. 05-14-01266-CV         V.                         Trial Court Cause No. DC-12-13679.
                                                      Opinion delivered by Justice Whitehill.
MICHAEL ARNOLD & ARNOLD                               Justices Francis and Lang-Miers
STONE, INC., Appellees                                participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellees MICHAEL ARNOLD & ARNOLD STONE, INC.
recover their costs of this appeal from appellant TRI-STAR DIVERSIFIED, INC.


Judgment entered this 10th day of July, 2015.




                                                –3–